Citation Nr: 0211029	
Decision Date: 09/02/02    Archive Date: 09/09/02

DOCKET NO.  00-01 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine 




THE ISSUE

Entitlement to an increased rating higher than 70 percent for 
the service-connected post-traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services








ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the RO 
that denied an increased rating greater than 50 percent for 
the service-connected PTSD.  

The Board remanded the case to the RO for further development 
in February 2001.  

In a February 2002 rating decision, the RO assigned a 70 
percent rating for the service-connected PTSD, effective on 
March 5, 1999.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The veteran's service-connected PTSD currently is not 
shown to result in total occupational and social impairment 
manifested by such symptoms that include persistent 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, or difficulty 
maintaining personal hygiene.  



CONCLUSION OF LAW

The criteria for the assigned of a rating higher than 70 
percent for the service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.125, 4.130 including Diagnostic Codes 9411, 
9440 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In March 1999, the veteran underwent a VA examination.  The 
veteran stated that he constantly thought of his military 
experiences, still had flashbacks and vivid memories and 
that, all of sudden, he would not feel like talking to his 
wife, of thirty years, and might not talk to her for a week.  

The veteran had been working at the Post Office for over five 
years, following twenty-two years as a police officer and 
stated that his current duties at the Post Office were 
stressful, often causing him to leave the building.  The 
veteran admitted to feelings of estrangement from others, 
including neighbors, and a marked diminished interest in 
significant activities.  The veteran had two adult children 
and a granddaughter who he saw about every two weeks.  The 
veteran further stated that he and his wife shared the 
responsibility of handling their monetary funds.  

Upon examination, the examiner reported that the veteran had 
"no problem with communication because he [did] not want to 
communicate with anybody" as he typically worked in 
isolation.  The veteran denied hallucinations, although he 
had a strong memory of odors in Vietnam.  The veteran tended 
to avoid people and isolate himself and had suicidal 
ideations, but stated he could not follow through.  

The veteran's short-term memory was poor, and he had 
difficulty sleeping.  He experienced guilt feelings and often 
"put things off" or would never finish projects or 
activities to the dismay of his wife.  Furthermore, the 
veteran denied having obsessive or ritualistic behavior or 
panic attacks, and his speech was logical and relevant, but 
sometimes obscure.  The examiner further noted that his range 
of affect was restricted and that he was irritable with 
difficulty concentrating and experienced outbursts of anger.  

The examiner diagnosed the veteran as having chronic and 
severe PTSD and recommended that he be put on medication.  In 
addition, the examiner stated that the veteran's Global 
Assessment of Functioning (GAF) was that of 41, with suicidal 
ideation, serious impairment socially and occupationally.  He 
further added that he would not be able to work outside the 
Post Office and was unable to work as a police officer.  

In response to an April 1999 letter from the RO requesting 
that he further comment on these statements, the VA examiner 
stated that the veteran was barely able to handle an isolated 
job, and having to leave the building would not be tolerated 
at another job.  He further reported that the veteran was 
"close to the point of not being able to work."  

The VA treatment records, dated in 1999, show that the 
veteran was treated for symptoms of depression, anxiety, 
isolation, difficulty sleeping, anger outbursts and problems 
at work.  The treatment included the use of medication.  

Specifically, in March 1999, the veteran stated that he felt 
like "punching" out his boss, but was found not to be 
psychotic, suicidal or grossly depressed.  Furthermore, in 
June 1999, the veteran stated that his work was stressful, as 
he was having problems with his supervisor, and that, because 
of his restlessness, he and his wife were sleeping in 
separate beds.  The veteran stated, however, that he was able 
to sleep and relax on his vacation and was able "to do 
things on his own schedule."  

The veteran underwent another examination in October 2001.  
The veteran felt that his disability had gotten worse.  
Specifically, he stated that he was unable to stop thinking 
about Vietnam and was nervous and angry, that they were 
"after" him at the Post Office for being nervous and taking 
time off, and that he still had difficulty sleeping, 
including thrashing around at night and sweating, making his 
wife sleep in another bed.  

Upon examination, the veteran appeared agitated, had 
difficulty with concentration, and was preoccupied with his 
Vietnam experiences.  Although the veteran did not experience 
delusions and was not psychotic, he admitted to intrusive 
thoughts on a daily basis.  He had poor eye contact, and his 
hands shook and were sweaty.  The veteran further denied 
having suicidal or homicidal thoughts, ideas, plans or 
intent.  

The VA examiner noted that the veteran was oriented to time, 
person and place, but his recent memory was diminished and he 
somewhat rambled in his speech.  The veteran also stated that 
he checked the perimeter of his house nightly for security 
reasons.  Although he did not report panic attacks, he 
avoided violent movies.  The veteran's mood was depressed, 
and he suffered from anhedonia plus a sleep impairment and 
looked tired.  

The VA examiner diagnosed PTSD, high stress, and stated that 
the veteran's GAF score was that of 45, meaning seriously 
impaired.  In conclusion, the examiner stated that the 
veteran's activities of daily living indicted that he bathed 
and dressed himself, concentrated with great difficulty, and 
adapted poorly to stress.  

The VA examiner further stated that the veteran would have a 
moderate to severe impairment of his industrial capacity 
because of his PTSD and that his social functioning indicated 
that he was withdrawn, suspicious and irritable resulting in 
a severe impairment.  The veteran's prognosis was uncertain.  




Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the July 1999 Statement of the 
Case and February 2002 Supplemental Statement of the Case, as 
well as the May 2001 letter, issued during the pendency of 
the appeal, the veteran and his representative have been 
advised of the law and regulations governing his claim, and 
have been given notice of the information, medical evidence, 
and/or lay evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Moreover, the veteran underwent several VA examinations in 
conjunction with this appeal.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran contends that he is entitled to a 100 percent 
schedular rating for the service-connected PTSD.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1.  Where entitlement to compensation 
has already been established, however, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet.App. 55 (1994).   

The veteran is currently assigned a 70 percent evaluation 
under Diagnostic Code 9411.  

The rating criteria provide that PTSD, as well as other 
mental disorders, warrants a 70 percent rating for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

After carefully analyzing the most recent evidence of record, 
and applying it to the rating criteria, the Board concludes 
that, although the veteran is severely impaired as 
represented by the medical evidence and GAF scores, the 
service-connected PTSD does not cause total occupational and 
social impairment so as to warrant the assignment of a rating 
higher than 70 percent.  

In this respect, the Board recognizes that the veteran's PTSD 
is severe, including manifestations of short-term memory 
loss, sleep impairment, concentration difficulties, social 
estrangement, depression, occupational impairment and 
anhedonia.  

However, the evidence shows that the veteran is still capable 
of social and occupational functioning.  Even though the 
veteran reported on several occasions that he had problems 
with his supervisor and often had to leave the building 
during work hours, the veteran was still working full-time 
and has presented no material evidence in the claims file 
that his job responsibilities have suffered.  

Similarly, even though the VA examiner stated in March 1999 
that the veteran was "close to the point of not being able 
to work," the evidence shows that he was still working full-
time, with no current evidence submitted to the contrary.  
Finally, the most recent VA examination report states that 
the veteran's impairment of industrial capacity was 
"moderate to severe."  

Likewise, the veteran suffers from serious social impairment 
of functioning, demonstrated by the veteran's reports of 
social estrangement, anhedonia, and the fact that he and his 
wife no longer sleep in the same bed due to his thrashing.  
Again, the evidence does not represent a total impairment of 
social functioning in the Board's opinion.  He has been 
married to his wife for over 30 years, has a grandchild that 
he sees regularly, and reports that he is able to relax, 
sleep and "do things on his own schedule" while 
vacationing.  

Furthermore, the veteran reported that he had no suicidal or 
homicidal thoughts, ideas, plans or intent during the most 
recent VA examination.  While the veteran reported having 
difficulty following through on activities, the evidence does 
not demonstrate that he was completely unable to perform 
daily activities of living.  He was able to bathe and dress 
himself, shared in the handling of financial responsibilities 
with his wife, had a relationships with his family, and 
worked full-time.  

The evidence does not show that he suffers from persistent 
hallucinations or delusions, acts inappropriately, is 
disoriented to time and place, or that he experiences memory 
loss with regard to his relatives names, his own occupation, 
or even his own name.  

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and a rating higher than 70 percent for the veteran's 
service-connected PTSD is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).  



ORDER

An increased rating for the service-connected PTSD is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

